Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “applying an additional de-phasing gradient along a phase-encoding (PE) direction after the 29 4833-1706-6429Attorney Docket No. 71523.13000 bipolar gradients to induce a linear phase increment along the PE direction to dephase a non- Carr-Purcell-Meiboom-Gill (CPMG) signal that is affected by phase errors caused by bulk motion during diffusion encoding” of claim 5, and the limitation “3D turbo spin echo readout in conjunction with a de-phasing gradient after bi-polar gradients during diffusion preparation” of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code (see pg. 18, para. 0060 – “…enrolled from the MarkVCID study (www.markvcid.org) …”; see pg. 20, para. 0064 – “…using ITK-SNAP (www.itksnap.org).”; see pg. 20, para. 0065 – “The alternating direction method of multipliers (ADMM; http://web.stanford. edu/~boyd/papers/admm_distr_stats.html) …”. See MPEP § 608.01.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “acquiring…signals”, “determining optimal parameters…”, and “estimating water exchange rate…” of claim 1, and “selecting at least one of optimal b values or optimal diffusion weighting values” of claim 8. 
Claim 1 is a method claim that recites a judicial exception (abstract idea). The “acquiring…signals” step in claim 1 does not specify how to acquire the signals. The “determining optimal parameters…” step in claim 1 does not specify how the optimal parameters are determined. The “estimating water exchange rate…” step of claim 1 does not specify how the water exchange rate is estimated. The physician can view the signal on a piece of paper, extract optimal parameters using their mind and a pen, and estimate the water exchange rate using their mind and a pen (see MPEP 2106, section III, step 2A of subject matter eligibility test flowchart). This judicial exception is not integrated into a practical application because the steps in the claim can be considered as processes that can be performed in the human mind. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because no details are given surrounding the step (see MPEP 2106, section III, step 2B of subject matter eligibility test flowchart). Therefore, the claim is not eligible subject matter under 35 US.C. 101.
Claim 8 is a method claim that recites a judicial exception (abstract idea). The “selecting at least one of optimal b values or optimal diffusion weighting values” step of claim 8 does not specify how the optimal values are selected. The physician can extract the optimal values using their mind and a pen (see MPEP 2106, section III, step 2A of subject matter eligibility test flowchart). This judicial exception is not integrated into a practical application because the steps in the claim can be considered as processes that can be performed in the human mind. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because no details are given surrounding the step (see MPEP 2106, section III, step 2B of subject matter eligibility test flowchart). Therefore, the claim is not eligible subject matter under 35 US.C. 101.

Claim Objections
Claims 2, 13, and 20 are objected to because of the following informalities: “a diffusion prepared three-dimensional (3D) gradient and spin echo and background suppressed pseudo-continuous arterial spin labeling (pCASL)” should be “a diffusion prepared three-dimensional (3D) gradient, spin echo, and background suppressed pseudo-continuous arterial spin labeling (pCASL)”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For claim 5, the specification and figures do not clearly explain the limitation of “applying an additional de-phasing gradient along a phase-encoding (PE) direction after the bipolar gradients to induce a linear phase increment along the PE direction to dephase a non-Carr-Purcell-Meiboom-Gill (CPMG) signal that is affected by phase errors caused by bulk motion during diffusion encoding”. The specification only recites the limitation (see para. 0043). The specification and figures do not disclose how applying an additional de-phasing gradient along a phase-encoding direction after the bipolar gradients induces a linear phase increment along the phase encoding direction. For the purpose of advancing prosecution, the examiner does not evaluate the limitation “to induce a linear phase increment along the PE direction”, and the examiner evaluates the rest of the limitation in the broadest reasonable interpretation. 
For claim 7, the specification and figures do not clearly explain the limitation “3D turbo spin echo readout in conjunction with a de-phasing gradient after bi-polar gradients during diffusion preparation”. The specification mentions acquiring DW-ASL MRI signals using turbo spin echo (see para. 0010). The specification does not explain in detail of having the 3D turbo spin echo readout in conjunction with a de-phasing gradient after bi-polar gradients during diffusion preparation, and none of the figures show or describe the limitation. For the purpose of advancing prosecution, the examiner evaluates the limitation in the broadest reasonable interpretation. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 5, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 14 recite the limitation "the diffusion preparation" in line 1 of the claims 3 and 14.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of advancing prosecution, the examiner assumes “the diffusion preparation” is in reference to “a diffusion prepared three-dimensional” (3D) gradient” of claims 2 and 13. 
For claim 5, “a non-Carr-Purcell-Meiboom-Gill (CPMG) signal” is indefinite. It is unclear if the non-CPMG signal is modified from a CPMG signal, or if the non-CPMG signal is a different signal unrelated to a CPMG signal. For the purpose of advancing prosecution, the examiner assumes the non-CPMG signal is a signal that is not a CPMG signal. 
For claims 20, “optimal b values” is indefinite. It is unclear what the b values are in reference to. For the purpose of advancing prosecution, the examiner assumes the b values are as shown in Fig. 5 and specification (see para. 0047). 
For claims 20, “estimating water exchange rate across the blood-brain barrier based on the DW ASL MRI signals and the optimal parameters, using a total generalized variation (TGV) regularized single-pass approximation (SPA) modeling algorithm” is indefinite. It is unclear if the algorithm is used to estimate water exchange rate, or if the optimal parameters use the algorithm. For the purpose of advancing prosecution, the examiner assumes the algorithm is used to estimate water exchange rate, as described in the specification (see para. 0033). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by K. Lawrence et al., “A Two-Stage Approach for Measuring Vascular Water Exchange and Arterial Transit Time by Diffusion-Weighted Perfusion MRI”, Magnetic Resonance in Medicine, vol. 67, pp. 1275-1284, 2012, hereinafter referred to as Lawrence.
Regarding claim 1, Lawrence teaches a method for measuring water exchange across a blood-brain barrier comprising: 
acquiring diffusion weighted (DW) arterial spin labeling (ASL) magnetic resonance imaging (MRI) signals (see pg. 1278, col. 1, para. 2 – “Diffusion-weighted pCASL [pseudo-continuous ASL] data were acquired…”); 
determining optimal parameters to separate labeled water in capillary and brain tissue compartments (see pg. 1278, col. 1, para. 2 – “Diffusion-weighted pCASL data were acquired with…seven b values…to determine the appropriate b value [optimal b value] for the two-stage protocol that would suppress the vascular signal contribution while having minimal effect on the tissue signal.”); and 
estimating water exchange rate across the blood-brain barrier based on the DW ASL MRI signals and the optimal parameters (see pg. 1276, col. 2, para. 1 – “Both α and β depend on the rate of water exchange from blood to tissue, defined as kw in Table 1. In turn, kw equals the permeability-surface area product of water (PSw) divided by the capillary blood volume (Vc)…”).
Furthermore, regarding claim 8, Lawrence further teaches wherein determining the optimal parameters includes selecting at least one of optimal b values or optimal diffusion weighting values (see pg. 1278, col. 1, para. 2 – “Diffusion-weighted pCASL data were acquired with…seven b values…to determine the appropriate b value [optimal b value] for the two-stage protocol that would suppress the vascular signal contribution while having minimal effect on the tissue signal.”).
Furthermore, regarding claim 9, Lawrence further teaches wherein selecting the at least one of the optimal b values or the optimal diffusion weighting values includes determining appropriate parameters which suppress capillary signals with minimal effects on tissue signals (see pg. 1278, col. 1, para. 2 – “Diffusion-weighted pCASL data were acquired with four τd [post labeling delays]… and seven b values…to determine the appropriate b value [optimal b value] for the two-stage protocol that would suppress the vascular signal contribution while having minimal effect on the tissue signal.”). 
Furthermore, regarding claim 10, Lawrence further teaches estimating arterial transit time based on the DW ASL MRI signals and the optimal parameters (see pg. 1278, col. 2, para. 2 – “The kernel size was increased to 15 mm used for the DW-ASL (kw) images…to improve the precision of the kw estimates…Processed EPI images were pair-wise subtracted and time averaged to generate mean ASL images (ΔM) for each b value.”; see pg. 1278, col. 2, para. 4 – “Arterial transit time was determined from the FEAST images (17). This analysis accounted for the delay of 87 ms between the acquisition of successive slices.”). 
Furthermore, regarding claim 11, Lawrence further teaches wherein estimating the arterial transit time is performed using a flow-encoding arterial spin tagging (FEAST) method (see pg. 1278, col. 2, para. 4 – “Arterial transit time was determined from the FEAST images…”). 
Furthermore, regarding claim 12, Lawrence further teaches wherein estimating the water exchange rate includes calculating a water exchange rate kW as capillary permeability surface-area product of water divided by distribution volume of water tracer in a capillary space (Table 1, where Vc is the distribution volume of water tracer in capillary space; see pg. 1276, col. 2, para. 1 – “Both α and β depend on the rate of water exchange from blood to tissue, defined as kw in Table 1. In turn, kw equals the permeability-surface area product of water (PSw) divided by the capillary blood volume (Vc)…”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of D. C. Alsop, “Phase Insensitive Preparation of Single-Shot RARE: Application to Diffusion Imaging in Humans”, Magnetic Resonance in Medicine, vol. 38, no. 4, pp. 527-533, Oct. 1997, hereinafter referred to as Alsop.
Regarding claim 2, Lawrence teaches all of the elements disclosed in claim 1 above, and 
Lawrence further teaches wherein acquiring the DW ASL MRI signals includes acquiring the DW ASL MRI signals using spin echo and background suppressed pseudo-continuous arterial spin labeling (pCASL) (from Fig. 3 – “DW-ASL sequence incorporated pseudo-continuous ASL (pCASL), background suppression, and twice-refocused spinecho diffusion weighting.”). 
Lawrence also teaches acquiring the DW ASL MRI signals using a diffusion prepared gradient (Fig. 3, diffusion gradient Gz; see pg. 1278, col. 2, para. 1 – “Diffusion gradients were applied along the Z-axis.”), but does not explicitly teach acquiring the DW ASL MRI signals using a diffusion prepared three-dimensional (3D) gradient.
Whereas, Alsop, in the same field of endeavor, teaches acquiring signals using a diffusion prepared three-dimensional (3D) gradient (Fig. 3, diffusion gradient in the three directions (Gx, Gy, and Gz); see pg. 530, col. 2, para. 2 – “Images were acquired with diffusion gradients applied in each of three directions as well as with very weak diffusion gradients to serve as reference.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diffusion prepared gradient, as disclosed in Lawrence, by having the diffusion prepared gradient be three-dimensional, as disclosed in Alsop. One of ordinary skill in the art would have been motivated to make this modification in order to calculate the angular average images from the three-directional images to display that the white matter was much more uniform in intensity, and the angular average images were free from artifact associated with image shifts between the directional images, as taught in Alsop (see pg. 531, col. 2, para. 1). 
Furthermore, regarding claim 3, Alsop further teaches wherein the diffusion preparation was implemented before the 3D gradient and spin echo (Fig. 3, preparation period at the beginning of the time period; see pg. 530, col. 2, para. 2 – “The timing of the diffusion preparation was selected so that the spin echo would occur at the center of the 90° pulse of the phase-insensitive RARE sequence.”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diffusion prepared gradient, as disclosed in Lawrence, by the diffusion preparation was implemented before the 3D gradient and spin echo, as disclosed in Lawrence. One of ordinary skill in the art would have been motivated to make this modification in order to produced high quality diffusion image that were free from the distortion and chemical shift artifacts that are a frequent problem in echoplanar imaging, as taught in Alsop (see pg. 531, col. 2, para. 3). 
Furthermore, regarding claim 4, Lawrence further teaches wherein acquiring the DW ASL MRI signals includes formulating diffusion gradients in bipolar pairs along at least one of slice direction or other directions and optimizing timing to minimize eddy current (see pg. 1277, col. 2, para. 4 – “Two pairs of bipolar gradients were applied along the slice direction (between the excitation pulse and EPI acquisition), with the radiofrequency refocusing pulses dividing each bipolar pair. The durations of the four lobes of the bipolar gradients were optimized to minimize effects of eddy currents during EPI [echo-planar imaging] readout.”). 
Furthermore, regarding claim 5, Alsop further teaches wherein acquiring the DW ASL MRI signals further includes applying an additional de-phasing gradient along a phase-encoding (PE) direction (see pg. 530, col. 1, para. 2 – “…the dephasing gradient is applied along the phase direction.”) after the bipolar gradients to induce a linear phase increment along the PE direction (not evaluated based on 112a issue explained above) to dephase a non-Carr-Purcell-Meiboom-Gill (CPMG) signal (see pg. 529, col. 2, para. 1 – “The spins were spread out uniformly in the phase, ϕ, by the dephasing pulse, and the component along the non-MG axis was then removed by the 90° degree pulse.”) that is affected by phase errors caused by bulk motion during diffusion encoding (see pg. 527, col. 2, para. 2 – “For T2 preparation, phase errors will only occur if the timing of the sequence is inaccurate or subject motion [bulk motion] in the presence of the relatively weak crusher gradients causes phase errors.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified acquiring the DW ASL MRI signals, as disclosed in Lawrence, by applying an additional de-phasing gradient along a phase-encoding (PE) direction after the bipolar gradients to induce a linear phase increment along the PE direction to dephase a non-Carr-Purcell-Meiboom-Gill (CPMG) signal that is affected by phase errors caused by bulk motion during diffusion encoding, as disclosed in Alsop. One of ordinary skill in the art would have been motivated to make this modification in order for the prephasing gradient applied along the readout direction, which centers the echo in the readout gradients, to also act as a crusher for the sequence, as taught in Alsop (see pg. 530, col. 1, para. 2). 

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Alsop, as applied to claim 5 above, and in further view of R. Bammer et al., “New methods in Diffusion Weighted and Diffusion Tensor Imaging,” Magnetic Resonance Imaging Clinics of North America, vol. 17, no. 2, pp. 175-204, May 2009, hereinafter referred to as Bammer. 
Regarding claim 6, Lawrence in view of Alsop teaches all of the elements disclosed in claim 5 above.
Lawrence in view of Alsop does not explicitly teach adding a pair of re-phasing and rewound de-phasing gradients before and after each refocusing pulse to maintain CPMG condition and to balance a gradient moment.
Whereas, Bammer, in the same field of endeavor teaches adding a pair of re-phasing and rewound de-phasing gradients before and after each refocusing pulse to maintain CPMG condition and to balance a gradient moment (see pg. 13, para. 4 – “…rephasing gradients of opposite polarity (but with identical gradient area as the dephaser gradient), must be added following each refocusing pulse and before the acquisition of each echo, and then rewound after each acquisition and prior to the next refocusing pulse to maintain the MG [Meiboom Gill] condition.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Lawrence in view of Alsop, by including to the method adding a pair of re-phasing and rewound de-phasing gradients before and after each refocusing pulse to maintain CPMG condition and to balance a gradient moment, as disclosed in Bammer. One of ordinary skill in the art would have been motivated to make this modification in order for each voxel to have equal components of MG and non-MG signal, as taught in Bammer (see pg. 13, para. 4). 

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Alsop, as applied to claim 5 above, and in further view of Togasawa (JP 4319035 B2, published August 26, 2009), hereinafter referred to as Togasawa. 
Regarding claim 7, Lawrence in view of Alsop teaches all of the elements disclosed in claim 5 above. 
Lawrence in view of Alsop does not explicitly teach 3D turbo spin echo readout in conjunction with a de-phasing gradient after bi-polar gradients during diffusion preparation.
Whereas, Togasawa, in the same field of endeavor, teaches 3D turbo spin echo readout (Fig. 2, echo signals on the Signal line) in conjunction with a de-phasing gradient (Fig. 2, dephasing gradient magnetic field 24 on the frequency encode direction gradient magnetic field Gf line) after bi-polar gradients (Fig. 2, bipolar prepulses 26’ on the phase encode direction gradient magnetic field Gp line) during diffusion preparation (Fig. 2; see pg. 9, para 1 – “FIG. 2 is a diagram showing an imaging sequence by a high-speed spin echo method based on the CPMG method provided in the MRI apparatus of the present invention.”; see pg. 7, para. 5 – “When the application amount of the dephasing gradient magnetic field 24 ' is adjusted, the application amount of the readout gradient magnetic field 24 applied thereafter is also required to be changed accordingly. “; see pg. 7, para. 6 – “…it is preferable to use bipolar prepulses 26 and 26 ′ that are applied close to each other as shown in the figure.” Where bipolar prepulses 26’ before the dephasing gradient 24 is equated to bipolar gradients during diffusion preparation). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Lawrence in view of Alsop, by including to the method 3D turbo spin echo readout in conjunction with a de-phasing gradient after bi-polar gradients during diffusion preparation, as disclosed in Togasawa. One of ordinary skill in the art would have been motivated to make this modification in order to prevent accumulating phase rotation, as taught in Togasawa (see pg. 7, para. 6). 

	Claims 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Alsop, J. Wang et al., “When perfusion meets diffusion: in vivo measurement of water permeability in human brain,” Journal of Cerebral Blood Flow & Metabolism, vol. 27, pp. 839-849, Sep. 2006 (hereinafter referred to as Wang) and S. M. Spann et al., “Spatio-temporal TGV denoising for ASL perfusion imaging,” NeuroImage, vol. 157, pp. 81-96, 2017 (hereinafter referred to as Spann). 
Regarding claim 13, Lawrence teaches a method for measuring water exchange across a blood-brain barrier comprising: 
acquiring diffusion weighted (DW) arterial spin labeling (ASL) magnetic resonance imaging (MRI) signals using spin echo and background suppressed pseudo-continuous arterial spin labeling (pCASL) (from Fig. 3 – “DW-ASL sequence incorporated pseudo-continuous ASL (pCASL), background suppression, and twice-refocused spin echo diffusion weighting.”); 
determining optimal parameters to separate labeled water in capillary and brain tissue compartments including selecting at least one of optimal b values or optimal diffusion weighting values (see pg. 1278, col. 1, para. 2 – “Diffusion-weighted pCASL data were acquired with…seven b values…to determine the appropriate b value [optimal b value] for the two-stage protocol that would suppress the vascular signal contribution while having minimal effect on the tissue signal.”); and 
estimating water exchange rate across the blood-brain barrier based on the DW ASL MRI signals and the optimal parameters (see pg. 1276, col. 2, para. 1 – “Both α and β depend on the rate of water exchange from blood to tissue, defined as kw in Table 1. In turn, kw equals the permeability-surface area product of water (PSw) divided by the capillary blood volume (Vc)…”).
	Lawrence also teaches acquiring the DW ASL MRI signals using a diffusion prepared gradient (Fig. 3, diffusion gradient Gz; see pg. 1278, col. 2, para. 1 – “Diffusion gradients were applied along the Z-axis.”), but does not explicitly teach acquiring the DW ASL MRI signals using a diffusion prepared three-dimensional (3D) gradient.
Whereas, Alsop, in the same field of endeavor, teaches acquiring signals using a diffusion prepared three-dimensional (3D) gradient (Fig. 3, diffusion gradient in the three directions (Gx, Gy, and Gz); see pg. 530, col. 2, para. 2 – “Images were acquired with diffusion gradients applied in each of three directions as well as with very weak diffusion gradients to serve as reference.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diffusion prepared gradient, as disclosed in Lawrence, by having the diffusion prepared gradient be three-dimensional, as disclosed in Alsop. One of ordinary skill in the art would have been motivated to make this modification in order to calculate the angular average images from the three-directional images to display that the white matter was much more uniform in intensity, and the angular average images were free from artifact associated with image shifts between the directional images, as taught in Alsop (see pg. 531, col. 2, para. 1). 
	Lawrence in view of Alsop does not explicitly teach estimating water exchange rate using a total generalized variation (TGV) regularized single-pass approximation (SPA) modeling algorithm.
	Whereas, Wang, in the same field of endeavor, teaches estimating water exchange rate using a single-pass approximation (SPA) modeling algorithm (see pg. Abstract – “Using the single-pass approximation model, the water permeability [water exchange rate] of gray matter in the human brain was estimated based on the derived relative water fractions in the tissue and microvasculature.”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified estimating the water exchange rate, as disclosed in Lawrence in view of Alsop, by estimating water exchange rate using a single-pass approximation (SPA) modeling algorithm, as disclosed in Wang. One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of perfusion measurements obtained with arterial spin labeling methods, and to provide clinically relevant information regarding the functional status of the microvasculature, as taught in Wang (see Abstract). 
	Lawrence in view of Alsop and Wang teaches estimating using a single-pass approximation (SPA) modeling algorithm, but does not explicitly teach estimating using a total generalized variation (TGV) regularized algorithm. 
	Whereas, Spann, in the same field of endeavor, teaches estimating using a total generalized variation (TGV) regularized algorithm (see pg. 83, col. 2, para. 4-5 – “In the discretized form the TGV functional is given by…Equation (3). In the above formula α1 and α0 are parameters controlling the strength of image model assumptions and u is an image.”; from Fig. 5 – “The red arrows indicate areas were the TGV approach is more comparable with the gold standard CBF [cerebral blood flow]-map than the CBF-maps from the reference denoising methods.”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified estimating using a single-pass approximation (SPA) modeling algorithm, as disclosed in Lawrence in view of Alsop and Wang, by estimating using a total generalized variation (TGV) regularized algorithm, as disclosed in view of Span. One of ordinary skill in the art would have been motivated to make this modification in order to show improved image quality, quantitative accuracy and robustness against outliers, as taught in Spann (see Abstract). 
Furthermore, regarding claim 14, Alsop further teaches wherein the diffusion preparation was implemented before the 3D gradient and spin echo (Fig. 3, preparation period at the beginning of the time period; see pg. 530, col. 2, para. 2 – “The timing of the diffusion preparation was selected so that the spin echo would occur at the center of the 90° pulse of the phase-insensitive RARE sequence.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diffusion prepared gradient, as disclosed in Lawrence, by the diffusion preparation was implemented before the 3D gradient and spin echo, as disclosed in Lawrence. One of ordinary skill in the art would have been motivated to make this modification in order to produced high quality diffusion image that were free from the distortion and chemical shift artifacts that are a frequent problem in echoplanar imaging, as taught in Alsop (see pg. 531, col. 2, para. 3).
Furthermore, regarding claim 15, Lawrence further teaches wherein acquiring the DW ASL MRI signals includes formulating diffusion gradients in bipolar pairs along at least one of slice direction or other directions and optimizing timing to minimize eddy current (see pg. 1277, col. 2, para. 4 – “Two pairs of bipolar gradients were applied along the slice direction (between the excitation pulse and EPI acquisition), with the radiofrequency refocusing pulses dividing each bipolar pair. The durations of the four lobes of the bipolar gradients were optimized to minimize effects of eddy currents during EPI [echo-planar imaging] readout.”). 
Furthermore, regarding claim 16, Alsop further teaches wherein acquiring the DW ASL MRI signals further includes applying an additional de-phasing gradient along a phase-encoding (PE) direction (see pg. 530, col. 1, para. 2 – “…the dephasing gradient is applied along the phase direction.”) after the bipolar gradients to induce a linear phase increment along the PE direction (not evaluated based on 112a issue explained above) to dephase a non-Carr-Purcell-Meiboom-Gill (CPMG) signal (see pg. 529, col. 2, para. 1 – “The spins were spread out uniformly in the phase, ϕ, by the dephasing pulse, and the component along the non-MG axis was then removed by the 90° degree pulse.”) that is affected by phase errors caused by bulk motion during diffusion encoding (see pg. 527, col. 2, para. 2 – “For T2 preparation, phase errors will only occur if the timing of the sequence is inaccurate or subject motion [bulk motion] in the presence of the relatively weak crusher gradients causes phase errors.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified acquiring the DW ASL MRI signals, as disclosed in Lawrence, by applying an additional de-phasing gradient along a phase-encoding (PE) direction after the bipolar gradients to induce a linear phase increment along the PE direction to dephase a non-Carr-Purcell-Meiboom-Gill (CPMG) signal that is affected by phase errors caused by bulk motion during diffusion encoding, as disclosed in Alsop. One of ordinary skill in the art would have been motivated to make this modification in order for the prephasing gradient applied along the readout direction, which centers the echo in the readout gradients, to also act as a crusher for the sequence, as taught in Alsop (see pg. 530, col. 1, para. 2). 
Furthermore, regarding claim 19, Lawrence further teaches wherein selecting the at least one of the optimal b values or the optimal diffusion weighting values includes determining appropriate parameters which suppress capillary signals with minimal effects on tissue signals (see pg. 1278, col. 1, para. 2 – “Diffusion-weighted pCASL data were acquired with four τd [post labeling delays]… and seven b values…to determine the appropriate b value [optimal b value] for the two-stage protocol that would suppress the vascular signal contribution while having minimal effect on the tissue signal.”).

Regarding claim 20, Lawrence teaches a method for measuring water exchange across a blood-brain barrier comprising: 
acquiring diffusion weighted (DW) arterial spin labeling (ASL) magnetic resonance imaging (MRI) signals using spin echo and background suppressed pseudo-continuous arterial spin labeling (pCASL) (from Fig. 3 – “DW-ASL sequence incorporated pseudo-continuous ASL (pCASL), background suppression, and twice-refocused spin echo diffusion weighting.”), and 
by formulating diffusion gradients in bipolar pairs along at least one of slice direction or other directions and optimizing timing to minimize eddy current (see pg. 1277, col. 2, para. 4 – “Two pairs of bipolar gradients were applied along the slice direction (between the excitation pulse and EPI acquisition), with the radiofrequency refocusing pulses dividing each bipolar pair. The durations of the four lobes of the bipolar gradients were optimized to minimize effects of eddy currents during EPI [echo-planar imaging] readout.”); 
determining optimal parameters to separate labeled water in capillary and brain tissue compartments including selecting at least one of optimal b values or optimal diffusion weighting values (see pg. 1278, col. 1, para. 2 – “Diffusion-weighted pCASL data were acquired with…seven b values…to determine the appropriate b value [optimal b value] for the two-stage protocol that would suppress the vascular signal contribution while having minimal effect on the tissue signal.”); and 
estimating water exchange rate across the blood-brain barrier based on the DW ASL MRI signals and the optimal parameters (see pg. 1276, col. 2, para. 1 – “Both α and β depend on the rate of water exchange from blood to tissue, defined as kw in Table 1. In turn, kw equals the permeability-surface area product of water (PSw) divided by the capillary blood volume (Vc)…”).
Lawrence also teaches acquiring the DW ASL MRI signals using a diffusion prepared gradient (Fig. 3, diffusion gradient Gz; see pg. 1278, col. 2, para. 1 – “Diffusion gradients were applied along the Z-axis.”), but does not explicitly teach acquiring the DW ASL MRI signals using a diffusion prepared three-dimensional (3D) gradient.
Whereas, Alsop, in the same field of endeavor, teaches acquiring signals using a diffusion prepared three-dimensional (3D) gradient (Fig. 3, diffusion gradient in the three directions (Gx, Gy, and Gz); see pg. 530, col. 2, para. 2 – “Images were acquired with diffusion gradients applied in each of three directions as well as with very weak diffusion gradients to serve as reference.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diffusion prepared gradient, as disclosed in Lawrence, by having the diffusion prepared gradient be three-dimensional, as disclosed in Alsop. One of ordinary skill in the art would have been motivated to make this modification in order to calculate the angular average images from the three-directional images to display that the white matter was much more uniform in intensity, and the angular average images were free from artifact associated with image shifts between the directional images, as taught in Alsop (see pg. 531, col. 2, para. 1). 
	Lawrence in view of Alsop does not explicitly teach estimating water exchange rate using a total generalized variation (TGV) regularized single-pass approximation (SPA) modeling algorithm.
	Whereas, Wang, in the same field of endeavor, teaches estimating water exchange rate using a single-pass approximation (SPA) modeling algorithm (see pg. Abstract – “Using the single-pass approximation model, the water permeability [water exchange rate] of gray matter in the human brain was estimated based on the derived relative water fractions in the tissue and microvasculature.”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified estimating the water exchange rate, as disclosed in Lawrence in view of Alsop, by estimating water exchange rate using a single-pass approximation (SPA) modeling algorithm, as disclosed in Wang. One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of perfusion measurements obtained with arterial spin labeling methods, and to provide clinically relevant information regarding the functional status of the microvasculature, as taught in Wang (see Abstract). 
	Lawrence in view of Alsop and Wang teaches estimating using a single-pass approximation (SPA) modeling algorithm, but does not explicitly teach estimating using a total generalized variation (TGV) regularized algorithm. 
	Whereas, Spann, in the same field of endeavor, teaches estimating using a total generalized variation (TGV) regularized algorithm (see pg. 83, col. 2, para. 4-5 – “In the discretized form the TGV functional is given by…Equation (3). In the above formula α1 and α0 are parameters controlling the strength of image model assumptions and u is an image.”; from Fig. 5 – “The red arrows indicate areas were the TGV approach is more comparable with the gold standard CBF [cerebral blood flow]-map than the CBF-maps from the reference denoising methods.”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified estimating using a single-pass approximation (SPA) modeling algorithm, as disclosed in Lawrence in view of Alsop and Wang, by estimating using a total generalized variation (TGV) regularized algorithm, as disclosed in view of Span. One of ordinary skill in the art would have been motivated to make this modification in order to show improved image quality, quantitative accuracy and robustness against outliers, as taught in Spann (see Abstract). 

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Alsop, Wang, and Spann, as applied to claim 15 above, and in further view of Bammer. 
Regarding claim 17, Lawrence in view of Alsop, Wang, and Spann teaches all of the elements disclosed in claim 15 above.
Lawrence in view of Alsop, Wang, and Spann does not explicitly teach adding a pair of re-phasing and rewound de-phasing gradients before and after each refocusing pulse to maintain CPMG condition and to balance a gradient moment.
Whereas, Bammer, in the same field of endeavor teaches adding a pair of re-phasing and rewound de-phasing gradients before and after each refocusing pulse to maintain CPMG condition and to balance a gradient moment (see pg. 13, para. 4 – “…rephasing gradients of opposite polarity (but with identical gradient area as the dephaser gradient), must be added following each refocusing pulse and before the acquisition of each echo, and then rewound after each acquisition and prior to the next refocusing pulse to maintain the MG [Meiboom Gill] condition.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Lawrence in view of Alsop, Wang, and Spann, by including to the method adding a pair of re-phasing and rewound de-phasing gradients before and after each refocusing pulse to maintain CPMG condition and to balance a gradient moment, as disclosed in Bammer. One of ordinary skill in the art would have been motivated to make this modification in order for each voxel to have equal components of MG and non-MG signal, as taught in Bammer (see pg. 13, para. 4). 

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Alsop, Wang, and Spann, as applied to claim 15 above, and in further view of Togasawa. 
Regarding claim 7, Lawrence in view of Alsop, Wang, and Spann teaches all of the elements disclosed in claim 5 above. 
Lawrence in view of Alsop, Wang, and Spann does not explicitly teach 3D turbo spin echo readout in conjunction with a de-phasing gradient after bi-polar gradients during diffusion preparation.
Whereas, Togasawa, in the same field of endeavor, teaches 3D turbo spin echo readout (Fig. 2, echo signals on the Signal line) in conjunction with a de-phasing gradient (Fig. 2, dephasing gradient magnetic field 24 on the frequency encode direction gradient magnetic field Gf line) after bi-polar gradients (Fig. 2, bipolar prepulses 26’ on the phase encode direction gradient magnetic field Gp line) during diffusion preparation (Fig. 2; see pg. 9, para 1 – “FIG. 2 is a diagram showing an imaging sequence by a high-speed spin echo method based on the CPMG method provided in the MRI apparatus of the present invention.”; see pg. 7, para. 5 – “When the application amount of the dephasing gradient magnetic field 24 ' is adjusted, the application amount of the readout gradient magnetic field 24 applied thereafter is also required to be changed accordingly. “; see pg. 7, para. 6 – “…it is preferable to use bipolar prepulses 26 and 26 ′ that are applied close to each other as shown in the figure.” Where bipolar prepulses 26’ before the dephasing gradient 24 is equated to bipolar gradients during diffusion preparation). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Lawrence in view of Alsop, Wang, and Spann, by including to the method 3D turbo spin echo readout in conjunction with a de-phasing gradient after bi-polar gradients during diffusion preparation, as disclosed in Togasawa. One of ordinary skill in the art would have been motivated to make this modification in order to prevent accumulating phase rotation, as taught in Togasawa (see pg. 7, para. 6). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
F. Knoll et al., “Second Order Total Generalized Variation (TGV) for MRI,” Magnetic Resonance in Medicine, vol. 65, pp. 480-491, 2011 discloses using second-order TGV for recovering modulated MRI images. 
Stemmer (US 20140210471 A1, published July 31, 2014) discloses an MRI system that for each individual slice the total moment in readout direction is balanced in such a way that it is zero exactly at the moment of the first echo signal of the respective slice, in consideration of the zero moment, which possibly accumulates in readout direction the total number of spins of the slice during the preparation block and then up until the desired gradient pulse.
Wang et al. (US 20150115958 A1, published April 30, 2015) discloses an MRI system where, after the readout of each k-space line, an additional slice-selective gradient is applied to set the gradient moment to zero in a slice direction.
Levin (US 20140266195 A1, published September 18, 2014) discloses an MRI system that uses a phase shift of the non-phase encoded reference echo-signal accumulated during the diffusion-weighting in order to characterize bulk motion and tissue deformation and to compensate their effect for correcting the diffusion/perfusion-weighted image.
J. Wang et al., “Arterial Transit Time Imaging With Flow Encoding Arterial Spin Tagging (FEAST),” Magnetic Resonance in Medicine, vol. 50, pp. 599–607, 2003 discloses the use of flow encoding arterial spin tagging (FEAST) technique to measure tissue transit time, which can be derived from the ratio between the ASL signals measured with and without appropriate bipolar gradients.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    
/Oommen Jacob/Primary Examiner, Art Unit 3793